Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/891,820 filed on 06/03/2020.  Claim(s) 1-20 is/are pending and have been examined.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (US 2008/0216122), in view of Fong et al. (US 2010/0332988), and further in view of Thurston et al. (US 2003/0084446).
Consider claim 1, Pong teaches a media device (Fig.2, Paragraph 0024-0025) comprising: 
one or more processors; and a non-transient memory having processor-readable instructions stored thereon, which, when executed, cause the one or more processors to perform steps (Paragraph 0025) comprising: 
receiving, media content from a media content provider over a provider network, the media content including metadata that indicates a predefined category associated with media by the media content provider to be made accessible to a user of the media device despite the user having not previously obtained access to the media (305-Fig.3, Paragraph 0031 teaches receiving content information, also known as metadata, associated with multiple programs is received. Content information may include a program theme, time available, title, channel, genre, etc. Content information may include program content available up to several days or more in the future. Content information may be received through network interface 130. Functions at block 305 may be performed at all times whether or not a program is being displayed on a display device associated with the content selector); 
identifying, responsive to powering up of the media device, the media content to be displayed upon activation of the display device based on the metadata indicating the predefined category; and providing the selected media content to the display device to be displayed substantially immediately upon activation of the display device and without user input to select an item of media content for display (Paragraph 0035-0036 teaches content selection rules 325 that are used to analyze the content information to determine whether one or more of the programs satisfies the rules. Paragraph 0037 teaches identifying a program that satisfies the content selection rules. When a power-on signal is received, one of the programs determined to satisfy the content selection rules is displayed on the content display device).
Fong does not explicitly teach receiving, while the media device is in a low-power standby mode and a display device is not activated, selected media content from a media content provider; 
powering up of the media device is powering up of the media device from the low-power standby mode;
the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider.
In an analogous art, Fong teaches receiving, while media device is in a low-power standby mode and a display device is not activated, media content from a media content provider (Paragraph 0043 teaches mobile device 104 entering low-power mode in which power consumption by one or more components of the device is lessened. Display device 116 of the mobile device 104 may be “turned off” to conserve power. Paragraph 0044 teaches even though mobile device is in low power mode, metadata 118 may be cached in storage 122 of the device as metadata 120);
powering up of the media device is powering up of the media device from the low-power standby mode (Paragraph 0044 teaches mobile media device in low-power mode. An input may be received at the device 104 to “wake up” the device, e.g., pressing the power button or other buttons of the device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong to include receiving, while media device is in a low-power standby mode and a display device is not activated, media content from a media content provider; powering up of the media device is powering up of the media device from the low-power standby mode, as taught by Fong, for the advantage of providing a way metadata may be cached and used when appropriate yet still conserve resources of the device (Fong – Paragraph 0044), allowing the device to conserve power (Fong – Paragraph 0043), while still continuing to perform needed functions, and enabling the user to easily wake/turn on the device for use when needed.
Pong and Fong do not explicitly teach the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider.
In an analogous art, Thurston teaches the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider (Paragraph 0017 teaches service provider can decide which programs subscribers will initially see when subscriber turns on his/her television receiver. Paragraph 0018 teaches Initial Program Display Table(s) can include, in addition to name of each program, a program channel identifier, a program start time, a program end time, a program weight, and a program maximum probability).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong and Fong to include the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider, as taught by Thurston, for the advantage of allowing service providers to decide the makeup of content based upon commercial arrangements with content providers and advertisers (Thurston – Abstract, Paragraph 0017), allowing provider(s) to earn additional/added revenue.

Consider claim 12, Pong teaches a method for providing display of selected media content substantially immediately upon activation of a display device (Fig.3), the method comprising: 
receiving, by a media device, media content from a media content provider over a provider network, the media content including metadata that indicates a predefined category associated with media by the media content provider to be made accessible to a user of the media device despite the user having not previously obtained access to the media (305-Fig.3, Paragraph 0031 teaches receiving content information, also known as metadata, associated with multiple programs is received. Content information may include a program theme, time available, title, channel, genre, etc. Content information may include program content available up to several days or more in the future. Content information may be received through network interface 130. Functions at block 305 may be performed at all times whether or not a program is being displayed on a display device associated with the content selector); 
identifying, responsive to powering up of the media device, the media content to be displayed upon activation of a display device based on the metadata indicating the predefined category; and providing the media content to the display device to be displayed substantially immediately upon activation of the display device and without user input to select an item of media content for display (Paragraph 0035-0036 teaches content selection rules 325 that are used to analyze the content information to determine whether one or more of the programs satisfies the rules. Paragraph 0037 teaches identifying a program that satisfies the content selection rules. When a power-on signal is received, one of the programs determined to satisfy the content selection rules is displayed on the content display device).
Fong does not explicitly teach receiving, while the media device is in a low-power standby mode, selected media content from a media content provider;
powering up of the media device is powering up of the media device from the low-power standby mode;
the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider.
In an analogous art, Fong teaches receiving, while media device is in a low-power standby mode, media content from a media content provider (Paragraph 0043 teaches mobile device 104 entering low-power mode in which power consumption by one or more components of the device is lessened. Display device 116 of the mobile device 104 may be “turned off” to conserve power. Paragraph 0044 teaches even though mobile device is in low power mode, metadata 118 may be cached in storage 122 of the device as metadata 120);
powering up of the media device is powering up of the media device from the low-power standby mode (Paragraph 0044 teaches mobile media device in low-power mode. An input may be received at the device 104 to “wake up” the device, e.g., pressing the power button or other buttons of the device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong to include receiving, while media device is in a low-power standby mode, media content from a media content provider; powering up of the media device is powering up of the media device from the low-power standby mode, as taught by Fong, for the advantage of providing a way metadata may be cached and used when appropriate yet still conserve resources of the device (Fong – Paragraph 0044), allowing the device to conserve power (Fong – Paragraph 0043), while still continuing to perform needed functions, and enabling the user to easily wake/turn on the device for use when needed.
Pong and Fong do not explicitly teach the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider.
In an analogous art, Thurston teaches the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider (Paragraph 0017 teaches service provider can decide which programs subscribers will initially see when subscriber turns on his/her television receiver. Paragraph 0018 teaches Initial Program Display Table(s) can include, in addition to name of each program, a program channel identifier, a program start time, a program end time, a program weight, and a program maximum probability).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong and Fong to include the media content is media content selected from a media content provider; media content is selected media content; media by the media content provider is media selected by the media content provider, as taught by Thurston, for the advantage of allowing service providers to decide the makeup of content based upon commercial arrangements with content providers and advertisers (Thurston – Abstract, Paragraph 0017), allowing provider(s) to earn additional/added revenue.

Consider claim 2, Pong, Fong, and Thurston teach wherein: the processor-readable instructions, when executed, cause the one or more processors to perform steps (Pong - Paragraph 0025) further comprising storing the selected media content upon receipt from the provider network in the non-transient memory; and the providing comprises retrieving the selected media content from the non-transient memory (Pong – Paragraph 0031, 0037-0038; Fong – storage 122-Fig.1, e.g. persistent memory; Paragraph 0044, 0024; Thurston – Paragraph 0017-0018).

Consider claim 13, Pong, Fong, and Thurston teach further comprising: storing the selected media content upon receipt from the provider network in a memory of the media device, wherein the providing comprises retrieving the selected media content from the memory (Pong – Paragraph 0031, 0037-0038; Fong – storage 122-Fig.1, e.g. persistent memory; Paragraph 0044, 0024; Thurston – Paragraph 0017-0018).

Consider claims 3 and 14, Pong, Fong, and Thurston teach wherein: the receiving comprises receiving a plurality of media content while the media device is in a low-power standby mode; first media content of the plurality of media content is the selected media content, the metadata being first metadata that indicates the predefined category; and second media content of the plurality of media content is not the selected media content and includes second metadata that indicates a second category other than the predefined category (Pong - 305-Fig.3, Paragraph 0031 teaches receiving content information, also known as metadata, associated with multiple programs is received. Content information may include a program theme, time available, title, channel, genre, etc. Content information may include program content currently being shown as well as program content available up to several days or more in the future. Content information may be received through network interface 130. Functions at block 305 may be performed at all times whether or not a program is being displayed on a display device associated with the content selector; Fong - Paragraph 0043 teaches mobile device 104 entering low-power mode in which power consumption by one or more components of the device is lessened. Display device 116 of the mobile device 104 may be “turned off” to conserve power. Paragraph 0044 teaches even though mobile device is in low power mode, metadata 118 may be cached in storage 122 of the device as metadata 120. Thurston - Paragraph 0017 teaches service provider can decide which programs subscribers will initially see when subscriber turns on his/her television receiver. Paragraph 0018 teaches Initial Program Display Table(s) can include, in addition to name of each program, a program channel identifier, a program start time, a program end time, a program weight, and a program maximum probability), 
such that the first media content is provided to the display device to be displayed substantially immediately upon activation of the display device and without user input to select an item of media content for display (Paragraph 0035-0036 teaches content selection rules 325 that are used to analyze the content information to determine whether one or more of the programs satisfies the rules. Paragraph 0037 teaches identifying a program that satisfies the content selection rules. When a power-on signal is received, one of the programs determined to satisfy the content selection rules is displayed on the content display device).

Consider claims 4 and 15, Pong, Fong, and Thurston teach receiving, subsequent to the providing the selected media content to the display device, user input to select the second media content for display; and providing the second media content to the display device to be displayed responsive to the receiving the user input to select the second media content for display (Pong - 305-Fig.3, Paragraph 0031 teaches receiving content information, also known as metadata, associated with multiple programs is received. Content information may include a program theme, time available, title, channel, genre, etc. Content information may include program content currently being shown as well as program content available up to several days or more in the future. Content information may be received through network interface 130. Functions at block 305 may be performed at all times whether or not a program is being displayed on a display device associated with the content selector. Paragraph 0037 teaches identifying a program that satisfies the content selection rules. When a power-on signal is received, one of the programs determined to satisfy the content selection rules is displayed on the content display device. Paragraph 0039 teaches a change in content being displayed, e.g., a channel change command or displaying some other recorded or broadcast content. User may select second media content for display subsequent to provision of selected media content for display).

Consider claims 5 and 16, Pong, Fong, and Thurston teach wherein the activation of the display device comprises powering up the display device from a standby mode (Pong – Paragraph 0038 teaches powering up of the display device. Fong - Paragraph 0044 teaches mobile media device in low-power mode. where display device may be “turned off”. An input may be received at the device 104 to “wake up” the device, e.g., pressing the power button or other buttons of the device, to exit the low-power mode where display is turned on for use).

Consider claims 8 and 19, Pong, Fong, and Thurston teach wherein: the identifying further comprises determining whether the selected media content passes one or more programming parameters; and the providing comprises providing the selected media content to the display to be displayed substantially immediately upon activation of the display only when the selected content passes the one or more programming parameters (Pong - Paragraph 0035-0036 teaches content selection rules 325 that are used to analyze the content information to determine whether one or more of the programs satisfies the rules. Paragraph 0037 teaches identifying a program that satisfies the content selection rules. When a power-on signal is received, one of the programs determined to satisfy the content selection rules is displayed on the content display device; Thurston - Paragraph 0017 teaches service provider can decide which programs subscribers will initially see when subscriber turns on his/her television receiver. Paragraph 0018 teaches Initial Program Display Table(s) can include, in addition to name of each program, a program channel identifier, a program start time, a program end time, a program weight, and a program maximum probability).

Consider claims 9 and 20, Pong, Fong, and Thurston teach wherein the programming parameters include parental controls (Pong – Paragraph 0042).

Consider claim 10, Pong, Fong, and Thurston teach wherein the predefined category indicates a channel of programming, a genre (Pong - Paragraph 0031), and/or a subscription level.

Consider claim 11, Pong, Fong, and Thurston teach wherein the media device is a set-top box comprising a television receiver (Pong - Paragraph 0021, 0024).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (US 2008/0216122), in view of Fong et al. (US 2010/0332988), in view of Thurston et al. (US 2003/0084446), and further in view of Magahern et al. (US 2016/0360271).
Consider claims 6 and 17, Pong, Fong, and Thurston do not explicitly teach wherein: 
the display device is a display application running on a computer; 
the display application is not activated by running in a background state not visible to the user; and 
the activation of the display device comprises bringing the display application from the background state to a foreground state visible to the user.
In an analogous art, MAGAHERN teaches wherein: display device is a display application running on a computer; display application is not activated by running in a background state not visible to the user; and activation of the display device comprises bringing the display application from the background state to a foreground state visible to the user (Paragraph 0051, 0053, 0057 teaches the media application may be launched as a background process on computing device. The media application loads its media items and media item metadata. Paragraph 0015 teaches computing device can be a laptop computer, tablet computer, smartphone, smart watch, etc. Media application can be music application, social networking application, video application, messaging application, navigation application, or any other type of application that can present media having audio data, image data, video data, and/or textual data on the display of the computing device. Paragraph 0016 teaches user can invoke media software application by waking computing device, or by selecting an icon or other graphic corresponding to the media application presented on a display of the computing device. Paragraph 0017 teaches media application can present its application data on a graphical user interface of the media application. After the media application is invoked, the media application can present a graphical user interface for presenting media items, media item metadata, and/or application controls on the display of the computing device. Fig.3, Paragraph 0041-0042 teaches presenting media item metadata and/or media application controls on a display in response to user input or stimulus for the predicted user application).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong, Fong, and Thurston to include wherein: display device is a display application running on a computer; display application is not activated by running in a background state not visible to the user; and activation of the display device comprises bringing the display application from the background state to a foreground state visible to the user, as taught by MAGAHERN, for the advantage of ensuring the system properly maintains and controls the display of applications, enabling the selected/desired application to be promptly provided for viewing to the user, further emphasizing display and execution of the desired application, and providing users with a good amount of relevant content keeping them satisfied and entertained.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (US 2008/0216122), in view of Fong et al. (US 2010/0332988), in view of Thurston et al. (US 2003/0084446), and further in view of Chen et al. (US 2014/0089953).
Consider claims 7 and 18, Pong, Fong, and Thurston teach wherein the predefined category (Pong - 305-Fig.3, Paragraph 0031 teaches receiving content information, also known as metadata, associated with multiple programs is received. Content information may include a program theme, time available, title, channel, genre, etc.), but do not teach predefined category is associated with subscription content to which the user is not a subscriber.
In an analogous art, Chen teaches predefined category is associated with subscription content to which user is not a subscriber (Paragraph 0076, 0039-0041, 0097).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Pong, Fong, and Thurston to include predefined category is associated with subscription content to which user is not a subscriber, as taught by Chen, for the advantage of providing information to users regardless of right to access, to advertise and/or entice users, in order to gain additional user(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425